DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Lindert et al. (US 2010/0155887 A1).
Regarding claim 1, Lindert teaches in Figures 1g and related text e.g. a buildup film (114; Fig.1g), wherein one or more metal pads (148; Fig.1g; Para. 0029);wherein the one of more metal pads have a top surface (148; Fig.1g; has a top surface) and wherein a portion of the build film is vertically over a portion of the top surface of the one of more metal pads (114 has a top surface that is over the metal pads 148; Fig.1g) and a plurality of dual-damascene zero misalignment vias (ZMVs) (159; Fig.1g; Para. 0028 formed in vias formed in 114) and a trace (162 and 164; Fig. 1g) between the plurality of dual-damascene ZMVs (between 159 formed in vias 121), wherein the plurality of dual-damascene ZMVs and the trace are disposed in the 
	Regarding claim 4, Lindert teaches in Figures 2I and related text e.g. a sidewall of one of the plurality of dual-damascene ZMVs and a sidewall of the trace are co-planar with each other ( a sidewall of the via and a side wall of the trace are coplanar; Fig. 1g).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lindert et al. (US 2010/0155887 A1).
Regarding claim 2, Lindert does not explicitly teaches each of the plurality of dual-damascene ZMVs has a first size in a dimension and the trace has a second size in the dimension and wherein the first size is substantially equal to the second size.
Lindert teaches the thickness of via and trace can be controlled with respect to the thickness of the 114 (Figures 1c-1g). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to have the plurality of dual-damascene ZMVs has a first size in a dimension and the trace has a second size in the dimension and wherein the first size is substantially equal to the second size in the device since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. See MPEP § 2144.05. 
	Regarding claim 3, Lindert teaches each of the one or more metal pads has a third size and wherein the third size is substantially equal to or greater than the first size (146 can be the size of the via).
Claims 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2010/0246152 A1) in view of Chen et al. (US 2016/0163632 A1).
Regarding claim 5, Lin teaches in Figures 3D and related text e.g. a buildup film (5; Fig.3D), wherein one or more metal pads (6190; Para. 0176) are formed in the buildup film (5); wherein the one or more of metal pads have a top surface (6190 has a top surface; Fig.3D), wherein a portion of the buildup film is vertically over a portion of the top surface of the one or more metal pads (5 has a top portion that is vertically over a portion of the metal pad 6190; Fig.3D); a first photoimageable dielectric (PID) layer (different than claimed invention; polymer; 95; Para. 0176) on the buildup film (5); and wherein a portion of the build film is vertically over a portion of the top surface of the one of more metal pads (114 has a top surface that is over the metal pads 148; Fig.1g); a second PID layer (99; Para. 0176) on the first PID layer (95); and a plurality of dual-damascene zero misalignment vias (ZMVs) (81 formed in the vias 9511-9514) and a trace between the plurality of dual-damascene ZMVs( 81 connected the vias), wherein the plurality of dual-damascene ZMVs and the trace are disposed in the first and second PID layers (81 formed in 95 and the traces are formed in 99), respectively, and wherein the plurality of dual-damascene ZMVs connect with the one or more metal pads in the buildup film (multiple vias have metal 81 connected to the pads 6190).
Lin does not explicitly teach the first and second layer are formed for PID but teaches the both layers are polymer. 
However, Chen teaches an insulation layer can be formed from a polymer or PID (Para. 0050). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to form the first and second layer from PID instead of polymer in the device of Lin as taught by Chen since it has been held to be within the general 
Regarding claim 14, Lin teaches in Figures 3C and related text e.g. a buildup film (5; Fig.3D), wherein one or more metal pads (6190; Para. 0176) are formed in the buildup film (5); wherein a portion of the buildup film is vertically over a portion of the top surface of the one or more metal pads (5 has a top portion that is vertically over a portion of the metal pad 6190; Fig.3D);  a photoimageable dielectric (PID) layer (different than claimed invention; polymer; 98; Para. 0176) on the buildup film (5); a plurality of dual-damascene zero misalignment vias (ZMVs) (81 formed in the vias 9511-9514) and a trace between the plurality of dual-damascene ZMVs( 81 connected the vias), wherein the plurality of dual-damascene ZMVs and the trace are disposed in and on the PID layers (81 vias and traces are formed in and on  98), respectively, and wherein the plurality of dual-damascene ZMVs connect with the one or more metal pads in the buildup film (multiple vias have metal 81 connected to the pads 6190).
Lin does not explicitly teach the first and second layer are formed for PID but teaches the both layers are polymer. 
However, Chen teaches an insulation layer can be formed from a polymer or PID (Para. 0050). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to form the first and second layer from PID instead of polymer in the device of Lin as taught by Chen since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice MPEP § 2144.07.

Regarding claims 6, 7, 15 and 16, Lin does not explicitly teach each of the first and second PID layers comprises a positive tone PID and each of the first and second PID layers comprises a negative tone PID. 
	However, Lin as modified by Chen teaches the polymer layer can be a PID. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to form the first and second layer from PID in the device of Lin as modified by Chen to be a positive or a negative PID since PID can be controlled to be a positive or negative in response to application of light. 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to form the first and second layer from PID in the device of Lin as modified by Chen to be a positive or a negative PID since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice MPEP § 2144.07.

	Regarding claim 8, Lin does not explicitly teach the first PID layer differs from the second PID layer.	
	However, Lin as modified by Chen teaches the polymer layer can be a PID. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have the first PID layer differs from the second PID layer in the device of Lin as modified by Chen since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice MPEP § 2144.07. 
Regarding claim 9, Lin does not explicitly teach the first PID layer is sensitive to a first dose of light and the second PID layer is sensitive to a second dose of light and wherein the first and second doses of light differ from each other.
	However, Lin as modified by Chen teaches the polymer layer can be a PID. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have the first PID layer is sensitive to a first dose of light and the second PID layer is sensitive to a second dose of light and wherein the first and second doses of light differ from each other in the device of Lin as modified by Chen since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice MPEP § 2144.07. 
Regarding claim 10, Lin does not explicitly teach the first PID layer is sensitive to light having a first wavelength and the second PID layer is sensitive to light having a second wavelength and wherein the first and second wavelengths differ from each other.
	However, Lin as modified by Chen teaches the polymer layer can be a PID. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have the first PID layer is sensitive to light having a first wavelength and the second PID layer is sensitive to light having a second wavelength and wherein the first and second wavelengths differ from each other in the device of Lin as modified by Chen since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice MPEP § 2144.07.  
Regarding claims 11, 17 and 20, Lin teaches the plurality of the dual-damascene ZMV’s has a first size in a dimension and the trace has a second size in the dimension and wherein the 
Regarding claims 12 and 18, Lin teaches the plurality of dual-damascene ZMVs has a first size in a dimension and each of the one or more metal pads has a second size in the dimension and wherein the second size is approximately equal to or greater than the first size (6290 can have a dimension bigger than the via).
Regarding claims 13 and 19, Lin teaches, wherein a sidewall of one of the plurality of dual-damascene ZMVs and a sidewall of the trace are co-planar with each other (sidewall of the tracer and a sidewall of the via has a coplanar sidewall).

Response to Arguments
Applicant's arguments filed June 15 2021 have been fully considered but they are not persuasive.
(1) Applicant Alleges: 
“… However, Applicant does not understand Lindert as disclosing a portion of the interlayer dielectric layer 114 as being vertically over a portion of the top surface of the capacitor electrodes 148, 150 and 152. Thus, Applicant does not understand Linder as disclosing a semiconductor package including a buildup film, wherein one or more metal pads are disposed in the buildup film, and a plurality of dual-damascene zero misalignment vias (ZMVs) and a trace disposed in the buildup film, where the one or more metal pads have a top surface, and wherein a portion of the buildup film is vertically over a portion of the top surface of the one or more metal pads, as is required by Applicant's claims. As such, with respect to amended independent claims 1, 5 and 14, Applicant does not understand Lindert as disclosing each and every feature of Applicant's claims. Furthermore, with respect to amended independent claims 1, 5 and 14, 
(1) Examiner’s Response: 
 Examiner respectfully disagree with the applicant arguments for the following reasons: 
With respect to claim 1 the prior art reference Lindert teaches the new limitation one or more metal pads have a top surface, and wherein a portion of the buildup film is vertically over a portion of the top surface of the one or more metal pads. Lindert teaches in Figure 1G that buildup film 114 has a portion of the top surface that is vertically over a portion of the top surface of the one or more metal pads (148). The office attached a figure below to further show the prior art reference Lindert teaches the new limitation. 

    PNG
    media_image1.png
    333
    873
    media_image1.png
    Greyscale

As shown above point A can be a portion of the top surface of the buildup film 114 and point B can be a portion of the top surface of the top metal pad (148). The dotted line represents wherein the portion of buildup film is vertically over a portion of the top surface of the one or more metal pads.  Hence, the prior art reference Lindert teaches the new limitation of claim 1. 
Therefore, rejection of claim 1 under AIA  35 U.S.C. 102(a)(1) as being anticipated by Lindert et al. (US 2010/0155887 A1) is deemed proper and maintained. 

With respect to each of claims 5 and 14 Lin teaches in Figure 3B wherein the one or more of metal pads have a top surface (6190 has a top surface; Fig.3D), wherein a portion of the buildup film is vertically over a portion of the top surface of the one or more metal pads (5 has a top portion that is vertically over a portion of the metal pad 6190; Fig.3D).  As shown in the figure below portion of the buildup film (5) is over a portion of the top surface of the one or more metal pads (6190). Hence, the prior art reference Lin teaches the new limitations of claim 5 and 14. 

    PNG
    media_image2.png
    340
    592
    media_image2.png
    Greyscale


Therefore the rejection of claims 5 and 14 under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2010/0246152 A1) in view of Chen et al. (US 2016/0163632 A1) is deemed proper and maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR S AMER whose telephone number is (571)270-3683.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MOUNIR S AMER/Primary Examiner, Art Unit 2894